Exhibit 10.3 STOCK TRANSFER AGREEMENT This Stock Transfer Agreement (the "AGREEMENT"), dated as of July 31, 2013 (the "EFFECTIVE DATE"), is entered into by and among Guar Global Ltd., a Nevada corporation (the "COMPANY"), Greenberg Traurig, LLP, as escrow agent (the "ESCROW AGENT"), Michael C. Shores (the "TRANSFEREE") and Joselito Christopher G. Imperial (the "TRANSFEROR"). RECITALS WHEREAS, the Transferor is the registered holder of Thirty Three Million Nine Hundred Thousand (33,900,000) shares of the Company's common stock, par value $0.0001 represented by Certificate No. ER1117; WHEREAS, the Transferor and the Transferee desire to specify the terms and conditions upon which the Transferor is willing to sell, assign and transfer 10,000,000 shares of the Company's common stock (the "SHARES") to the Transferee; WHEREAS, the Transferor, the Company and the Transferee agree to have the Shares placed into an escrow account for the benefit of the Company based on the Company achieving certain business milestones as set forth on Exhibit A hereto (each a "MILESTONE" and collectively, the "MILESTONES"); and WHEREAS, the Escrow Agent has agreed to act as escrow agent pursuant to the terms and conditions of this Agreement. NOW, THEREFORE, in consideration of the mutual promises of the parties and the terms and conditions hereof, the parties hereby agree as follows: 1. Transfer of Shares; Consideration. The Transferor hereby sells, assigns and transfers the Shares to the Transferee in consideration for $10,000.00. 2. Appointment of Escrow Agent. The Transferor, the Transferee and the Company hereby appoint Escrow Agent to act in accordance with the terms and conditions set forth in this Agreement. Escrow Agent hereby agrees to act as escrow agent in this transaction and subject to the terms of this Agreement. The parties hereby appoint the Escrow Agent as their joint agent for the purpose of holding and disbursing the Shares pursuant to the terms and provisions hereof.
